Citation Nr: 9900007	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  97-07 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to June 1, 1991, for a 
total disability rating based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	J.Q. Davis, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active service from March 1968 to July 
1969.  He also had active duty for training service from May 
1962 to November 1962.

This appeal comes before the Board of Veterans Appeals 
(Board) from a December 1992 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted the appellants claim for a total 
rating based on individual unemployability effective from 
June 1, 1991.

The Board notes that in statements dated in June 1992 and in 
April 1998, the appellant requested service connection for a 
prostate condition.  As reflected in the rating decision in 
December 1992, the RO deferred consideration of this issue at 
that time.  The matter is referred to the RO for development 
and adjudication.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that due to his service-
connected PTSD, he has been rendered unemployable since 1982, 
and that as a result, he is entitled to an earlier effective 
date for his total disability rating.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence favors the 
granting of an effective date of May 9, 1990 for TDIU.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellants claim has been developed.

2.  On February 14, 1991, the appellant filed a claim 
requesting entitlement to a 100 percent rating due to his 
post-traumatic stress disorder (PTSD).  

3.  It was factually ascertainable that he was unemployable 
due to his PTSD symptoms on May 9, 1990.  

4.  An increase in the severity of the appellants PTSD 
symptoms warranting a total disability rating was factually 
ascertainable as of May 9, 1990, but no earlier.


CONCLUSION OF LAW

The criteria for an effective date of May 9, 1990 for a total 
disability rating based on individual unemployability have 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellants claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with the claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The appellant is service connected for shell fragment wound 
of the left side of the head, rated noncompensable since July 
1969; asthmatic bronchitis, rated as 10 percent since July 
1969; and PTSD, rated as 10 percent from December 1986, as 30 
percent from June 1989 and as 70 percent from June 1, 1991.  
The decisions that assigned these ratings are final ones.  
The appellant had filed a claim for service connection for 
PTSD in December 1986.

Historical review of the medical evidence of record indicates 
that the appellant was initially treated for PTSD in 1988.  
On VA hospitalization for psychiatric observation and 
evaluation in January of that year, it was reported as 
history that he had been unemployed for the past 8 years due 
to a back injury.  During the course of hospitalization, the 
team psychologist indicated that he appellant was unable to 
function in a normal way due to these memories [of Vietnam] 
and has marginal intellectual status.  He made excellent 
progress during the hospitalization, and when he was 
discharged, he was considered unemployable due to PTSD and 
past back injury.  

In June 1988, the appellants then representative claimed 
that the veteran is not capable of employment due to post 
traumatic stress disorder.  He was found disabled by the 
Social Security Administration due to PTSD and low back 
disability from July 1988.  He was awarded non-service 
connected pension from January 1989 based principally on 
post-operative intervertebral disc syndrome, rated 60 
percent; and PTSD, rated 30 percent.

By means of a May 1990 rating action, the disability rating 
for PTSD was increased to 30 percent, effective from April 
1989.  Medical evidence of record at that time included a VA 
hospitalization report, dated in June 1989, which noted that 
the appellant was admitted due to increase in his flashbacks 
and due to continuos alcohol abuse.  However, he left the 
hospital against medical advice because he became angry at 
the idea of beginning alcohol rehabilitation.  A subsequent 
VA psychiatric examination, dated in June 1989, indicates 
that mental status findings showed that he was alert and in 
good spirits.  He reported that his symptoms included 
flashbacks, and that his spouse left him due to the 
flashbacks.  The examiner found that he had an emotionally 
unstable personality and some schizoid trends.  He did not 
seem to be very motivated.  The only suggestion of psychosis 
was that everyone else called him crazy and that he did not 
trust others.  He did not appear to be delusional.  He heard 
voices that he had heard in Vietnam.  He did not appear to be 
depressed.  He did not describe interaction with others.  The 
diagnosis was PTSD by hospital diagnosis.

On February 14, 1991, the RO received the appellants claim 
in which he asserted entitlement to a 100 percent rating due 
to his PTSD.  He was subsequently hospitalized, on April 29, 
1991, for his PTSD symptoms, which had reportedly increased 
in severity during the past several months.  At the time of 
hospitalization, his chief complaints included emotional 
numbness and estrangement, poor anger control, 
hypervigilance, increased depression, anxiety, nightmares, 
intrusive thoughts, flashbacks, and startle response, among 
others.  Psychological testing was consistent with the 
diagnosis of PTSD of a chronic and severe magnitude.  It was 
noted that he had overall social dysfunction and diminished 
coping skills for daily living.  Due to the chronic and 
severe nature of his PTSD symptoms, he was encouraged to 
continue outpatient treatment and to continue taking 
medications.  

The medical evidence of record also includes various private 
treatment and evaluation records, dating back to 1987, which 
pertain to the appellants psychiatric disorder.  These 
records indicate that he has received treatment/counseling 
for his PTSD symptoms and conflicts with his ex-spouse.  
These records were submitted subsequent to the filing of his 
claim in February 1991.  Also subsequent to the filing of his 
claim in February 1991, he submitted several statements from 
various individuals (friends/family), which address his 
psychiatric problems.  

The appellant submitted the deposition testimony of a Ms. 
C.T., a social worker providing readjustment counseling on a 
fee-basis to the veteran.  The deposition was taken in 
September 1992.  Ms. C.T. testified, in essence, that she had 
been treating the appellant since May 9, 1990 and that it was 
her opinion that the appellant was unemployable due to his 
PTSD.

The appellant also submitted the deposition testimony of Dr. 
R.G., which was taken in September 1992.  Dr. R.G., who was a 
vocational expert, testified, in essence, that based on his 
evaluation of the appellant and based on a review of the 
record, it was his opinion that the appellant was not 
employable.   

Following a review of the evidence, the RO awarded the 
appellant a temporary total rating for the period from April 
29, 1991 to June 1, 1991, a 70 percent rating for PTSD from 
June 1, 1991 and TDIU effective from June 1, 1991.  The 
appellant contends that he is entitled to an earlier 
effective date for his total disability rating based on 
individual unemployability.  In his Travel Board hearing 
before the undersigned in June 1998, he and his wife 
testified that he had not worked since 1982.  Both expressed 
the opinion that his psychiatric problems had prevented him 
from working since the 1980s. 

In general, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  The effective date of an increased rating for a 
service-connected disability is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if a claim is received within 1 year from such 
date, otherwise, the date of the receipt of the claim.  
38 C.F.R. § 3.400(o).  When a formal claim has been filed, an 
informal request for an increased rating will be accepted as 
a claim.  38 C.F.R. § 3.155.  Evidence received from a 
private physician or layperson will be accepted as a claim if 
the matter is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  See 38 C.F.R. § 3.157(b)(2).  The date of receipt 
of such evidence is considered the date of claim.  Id. 

Having considered the evidence of record and the applicable 
laws, the Board finds that an earlier effective date of May 
9, 1990 is warranted in this case.  It was on this date, 
according to the fee-basis social workers testimony, that 
she began treating the appellant for PTSD.  Although she did 
not specifically state that she found him unemployable from 
the first day of treatment, this conclusion is reasonably 
drawn from her testimony.  This conclusion is also supported 
by the VA hospital records which, in April 1991, confirm that 
his PTSD symptoms had increased in severity during the past 
several months, and that he had overall social dysfunction 
and diminished coping skills for daily living.  In view of 
the fact that this evidence shows that it was factually 
ascertainable that there was increased severity within one 
year prior to the date on which the claim for increase was 
filed (in February 1991), the Board finds that an effective 
date of May 9, 1990 for TDIU is warranted under the 
applicable criteria.

The Board does not find that an effective date prior to May 
1990 is warranted in this case.  In so finding, the Board is 
cognizant of the assertions made by and on the appellants 
behalf as to his psychiatric impairment prior to 1990.  
However, longitudinal review of the medical records dated 
prior to May 1990, and in particular, records dated in 1988 
and 1989, do not show that he was unemployable due to PTSD or 
due to PTSD and other service connected disability.  During 
his hospitalization in early 1988, a psychologist apparently 
considered that the appellant might be unable to function 
normally due to PTSD and possibly other factors, but did not 
indicate that he was unemployable due to PTSD, and by the 
time he was discharged from the hospital, it was concluded 
that his unemployability was due to PTSD and intervertebral 
disc syndrome.  The SSA decision later that year reflects the 
same conclusion, while the findings on VA psychiatric 
examination in 1989 similarly do not show unemployability due 
to PTSD.  Review of the mental health clinic records also do 
not show that the appellant was unemployable due to PTSD 
prior to May 1990.  In short, the evidence of record does not 
provide a basis for an earlier effective date than May 9, 
1990.  On the matter of whether the appellant was 
unemployable due to service connected disability prior to 
that date, the testimony of the veteran and his wife is not 
corroborated by the medical record, and is found by the Board 
to be less probative than that record.





	(CONTINUED ON NEXT PAGE)



ORDER

An earlier effective date of May 9,1990 for an award of a 
total disability rating based on individual unemployability, 
is granted, subject to the criteria which govern the payment 
of monetary awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
